AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Moi:{ified)                                                             Page l of 1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                      V.                                     (For Offenses Committed On or After November 1, 1987)


                        German Munoz-Soto                                    Case Number: 3:20-mj-20377

                                                                             Garv Paul Bure am
                                                                             Defendant's Attorney


REGISTRATION NO. 9448 9298
                                                                                                              FILED
THE DEFENDANT:                                                                                                  FEB 2 0 2020
 IZI pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count(s)
                                                                                                        UERK US DISTRICT COURT
                                                                                 §OUTHERN DISTRICT OF CALIFORNIA
                                                                                 u
      after a plea of not guilty.                                                                             u IY


      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1
 •    The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
                              ',/
                               •
                              1 ·<TIME SERVED                              • ________ days
 IZI Assessment: $10 WAIVED lg] Fine: WAIVED
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Thursday, February 20, 2020
                                                                           Date of Imposition of Sentence



                                                                           IIML~ll!::::LOCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3:20-mj-20377
